As filed with the Securities and Exchange Commission on July21, 2010 Registration No.333-156742 SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Post-Effective Amendment No. 2 to FormS-11 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Hines Global REIT, Inc. (Exact name of registrant as specified in governing instruments) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Address, including zip code, and telephone number, including, area code, of principal executive offices) Charles N. Hazen 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Name and address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Judith D. Fryer, Esq. Greenberg Traurig, LLP 200 Park Avenue New York, New York 10166 (212) 801-9200 Approximate date of commencement of proposed sale to the public:as soon as practicable after this registration statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box: R If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule434, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer R Smaller reporting company o (Do not check if a smaller reporting company) This Post-Effective Amendment No. 2 consists of: · Sticker Supplement No. 6, dated July 21, 2010, which supersedes and replaces Supplement No. 1, dated May 14, 2010, Supplement No. 2, dated May 17, 2010,Supplement No. 3, dated June 10, 2010, Supplement No. 4, dated June 24, 2010 and Supplement No. 5, dated July 14, 2010; · our Prospectus, dated April 30, 2010, previously filed pursuant to Rule 424(b)(3) and re-filed herewith; · Part II, included herewith; and · signatures, included herewith. 1 HINES GLOBAL REIT, INC. STICKER SUPPLEMENT NO.6 This Sticker Supplement No. 6, dated July21, 2010, to our prospectus dated April 30, 2010 (the "Prospectus"), updates information in the “Management,” “Management Compensation, Expense Reimbursements and Operating Partnership OP Units and Special OP Units,” "Our Real Estate Investments," "Investment Objectives and Policies with Respect to Certain Activities," "Prior Performance," "Plan of Distribution," "Incorporation by Reference," and"Financial Statements" sections of our Prospectus and updates information in Appendices A, B and E to the Prospectus. This Sticker Supplement No. 6 supplements, modifies or supersedes certain information in our Prospectus and supersedes and replaces prior Supplements No. 1 (dated May 14, 2010), No. 2 (dated May 17, 2010),No. 3 (dated June 10, 2010), No. 4 (dated June 24, 2010) and No. 5 (dated July 14, 2010)to our Prospectus, and must be read in conjunction with our Prospectus. 2 HINES GLOBAL REIT, INC. SUPPLEMENT NO.6 DATED JULY21, 2010 TO THE PROSPECTUS DATED APRIL 30, 2010 This prospectus supplement (this “Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc., dated April30, 2010 (the “Prospectus”). This Supplement supersedes and replaces all prior supplements to the Prospectus. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. TABLE OF CONTENTS Supplement No.6 Page Number Prospectus Page Number A. Status of Our Current Public Offering 1 N.A. B. Distributions Authorized by Our Board of Directors 1 N.A. C. Updates to the Management Section 1 51, 70, 72 D. Updates to the Management Compensation, Expense Reimbursements and Operating Partnership OP Units and Special OP Units Section 7 86 E. Updates to Our Real Estate Investments Section 7 86 F. Updates to the Investment Objectives and Policies with Respect to Certain Activities Section 12 G. Updates to the Prior Performance Section 12 H. Updates to the Plan of Distribution Section 18 I. Updates to the Incorporation by Reference Section 18 J. Updates to the Financial Statements Section 19 F-1 K. Updates to Appendix A of the Prospectus 19 A-2, A-3, A-6 – A-10 L. Updates to Appendix B of the Prospectus 24 B-1 M. Updates to Appendix E of the Prospectus 28 E-1, E-2 A.Status of Our Current Public Offering As of July 19, 2010, we had received gross proceeds of approximately $201.1 million from the sale of approximately20.2 million of our common shares in our initial public offering, including approximately $2.1 million relating to approximately 223,000 shares issued under our distribution reinvestment plan. As of July 19, 2010, approximately $2,801.0 million in shares remained available for sale pursuant to our initial public offering, exclusive of approximately $497.9 million in shares available under our distribution reinvestment plan. B.Distributions Authorized by Our Board of Directors With the authorization of our board of directors, we declared distributions for the period from October 20, 2009 through September 30, 2010. These distributions are calculated based on stockholders of record each day in an amount equal to $0.00191781 per share, per day, which, based on a purchase price of $10 per share, would equate to a 7% annualized distribution rate if it were maintained every day for a twelve-month period. Distributions for the period from October 20, 2009 through February 28, 2010 were paid on March 1, 2010 and the distributions for the months of March through September 2010 were or will be paid on the first business day following the completion of the month to which such distributions relate. All distributions were or will be paid in cash or reinvested in shares of our common stock for those participating in our distribution reinvestment plan. The distributions paidthrough June 1, 2010 were paid using proceeds from this offering. C.Updates to the Management Section 1. The disclosure under “Management — Our Officers and Directors” beginning on page51 of the Prospectus is hereby deleted in its entirety and replaced with the following: Jeffrey C. Hines.Mr.Hines joined Hines in 1981. Mr.Hines serves as our Chairman of the Board of Directors and Chairman of the managers of the general partner of our Advisor. Mr.Hines has also been the Chairman of the board of directors of the Hines Real Estate Investment Trust, Inc., which we refer to as Hines REIT, Chairman of the managers of the general partner of the Advisor of Hines REIT and a member of the management board of the Hines US Core Office FundLP, which we refer to as the Core Fund, since August 2003. He is also the co-owner and President and Chief Executive Officer of the general partner of Hines and is a member of Hines’ Executive Committee. He became President of the general partner of Hines in 1990 and Chief Executive Officer of the general partner of Hines in January 2008 and has overseen a major expansion of the firm’s personnel, financial resources, domestic and foreign market penetration, 3 products and services. He directed development of the firm’s first $846million Emerging Markets Fund that provided start-up capital for projects in emerging international markets. He has been a major participant in the development of the Hines domestic and international acquisition program and currently oversees a portfolio of 214 projects valued at approximately $22.2billion. Over the past ten years, Hines has sponsored funds which acquired or developed $20.3billion in real estate, $7.1billion of which related to properties outside of the United States. Mr.Hines graduated from Williams College with a B.A. in Economics and received his M.B.A. from the Harvard Business School. Mr.Hines is the son of Gerald D. Hines. We believe that Mr.Hines’ career, spanning more than 29years in the commercial real estate industry, including his service as Chairman of the board of directors of Hines REIT, his leadership of Hines, his participation in Hines’ international acquisition program and the depth of his knowledge of Hines and its affiliates, provide him with the business expertise and leadership experience necessary to serve as Chairman of our board of directors. C. Hastings Johnson.Mr.Johnson joined Hines in 1978. Mr.Johnson serves as a member of our board of directors and a member of the managers of the general partner of our Advisor. Mr.Johnson has also been a member of the board of directors of Hines REIT, a manager of the general partner of the Advisor of Hines REIT, and a member of the management board of the Core Fund since August 2003. In addition, he has served as Vice Chairman of the general partner of Hines since January 2008 and Chief Financial Officer of the general partner of Hines since 1992. In these roles, he is responsible for the financial policies, equity financing and the joint venture relationships of Hines in the U.S.and internationally. He is also a member of Hines’ Executive Committee. Prior to becoming Chief Financial Officer of the general partner of Hines, he led the development or redevelopment of numerous projects and initiated the Hines’ domestic and international acquisition program and currently oversees a portfolio of 214 projects valued at approximately $22.2billion. Over the past ten years, Hines has sponsored funds which acquired or developed $20.3billion in real estate, $7.1billion of which related to properties outside of the United States. Total debt and equity capital committed to equity projects sponsored by Hines during Mr.Johnson’s tenure as Chief Financial Officer has exceeded $46billion. Mr.Johnson graduated from the Georgia Institute of Technology with a B.S. in Industrial Engineering and received his M.B.A. from the Harvard Business School. We believe that Mr.Johnson’s significant experience in the commercial real estate industry, including his 32year tenure at Hines, his vast knowledge of Hines’ financial and investment policies and his participation in Hines' international acquisition program, well qualifies him to serve on our board of directors. Charles M. Baughn.Mr.Baughn joined Hines in 1984. Mr.Baughn serves as a member of our board of directors and as a manager of the general partner of our Advisor. Mr.Baughn has also been a member of the board of directors of Hines REIT since April 2008 and a manager of the general partner of the Advisor of Hines REIT since August 2003. Mr.Baughn also served as Chief Executive Officer of Hines REIT from August 2003 through April1, 2008. He has also served as an Executive Vice President and CEO— Capital Markets Group of the general partner of Hines since April 2001 and, as such, is responsible for overseeing Hines’ capital markets group, which raises, places and manages equity and debt for Hines projects in the U.S.and internationally, Mr.Baughn is also a member of Hines’ Executive Committee and the Chief Executive Officer and a director of our Dealer Manager. Mr.Baughn has also been a member of the management board of the Core Fund since 2003. During his tenure at Hines, he also has contributed to the development or redevelopment of over nine million square feet of office and special use facilities in the southwestern United States. He graduated from the New York State College of Ceramics at Alfred University with a B.A. and received his M.B.A. from the University of Colorado. Mr.Baughn holds Series7, 24 and 63 securities licenses. We believe that the depth and breadth of Mr.Baughn’s experience in the commercial real estate industry acquired during his 26year career with Hines, including his familiarity with Hines’ financial and investment policies and his experience overseeing the raising, placement and management of equity and debt for Hines' domestic and international projects, well qualifies him to serve on our board of directors. Jack L. Farley.Mr.Farley, an independent director since June 2009, co-founded Liberty Green Renewables, LLC in July 2008 to pursue development, construction and operation of biomass-to-electricity generation projects in the Midwest and Southeast US. From 2003 to February 2008, Mr.Farley was Senior Vice President of Cinergy Corp., where he was responsible for the Power Trading and Marketing group. During his tenure, the group had approximately $30billion of annual physical power sales and ranked in the top 15 in the US. Cinergy Corp. merged with Duke Energy (NYSE: DUK) in 2006. In October 2007, Fortis NV acquired Duke’s trading operations as a strategic enhancement to its nascent US banking activities. Prior to joining Cinergy/Duke, Mr.Farley was President of the West Region at Reliant Resources, Inc., where he managed a $1.1billion portfolio of power generation assets, and was responsible for the development and construction of two combined-cycle gas turbine projects with a total investment of approximately $750million. We believe Mr. Farley is well qualified to serve on our board of directors as a result of his extensive leadership experience and his understanding of the requirements of managing a public company, which he acquired during his tenure at Duke Energy. This experience along with Mr. Farley’s Masters in Business Administration from The Wharton School and his involvement in the preparation of earnings statements and the compliance process for Sarbanes-Oxley requirements of public companies enable him to provide valuable insight to our board of directors and our Audit Committee, for which he serves as chairman. 4 Thomas L. Mitchell.Mr.Mitchell, an independent director since June 2009, has been the Senior Vice President, Chief Financial Officer, Treasurer and Controller of Noble Corporation (NYSE: NE), a publicly-held offshore drilling contractor for the oil and gas industry, since November 2006. From 1997 to November 2006, Mr.Mitchell served as Vice President and Controller of Apache Corporation (NYSE, NASDAQ: APA), a publicly-held oil and gas exploration, development and production company. From 1996 to 1997, he served as Chief Accounting Officer and Controller of Apache, and from 1989 to 1996 he served Apache in various positions including Assistant to the Vice President— Production and Director of Natural Gas Marketing. Prior to joining Apache, Mr.Mitchell spent seven years at Arthur Andersen& Co., an independent public accounting firm, where he practiced as a Certified Public Accountant, managing clients in the oil and gas, banking, manufacturing and government contracting industries. Mr.Mitchell graduated from Bob Jones University with a B.S. in Accounting. We believe Mr.Mitchell’s significant leadership experience at two public companies makes him well qualified to serve as one of our directors. In addition, through his previous experience in public accounting, Mr.Mitchell is able to provide valuable insight with respect to financial reporting processes and our system of internal controls. John S. Moody.Mr.Moody, an independent director since June 2009, has been President of Parkside Capital, LLC in Houston since January 2006. Parkside Capital, LLC is the general partner and manager of Parkside Capital Land Fund, LTD., a Texas real estate private equity firm which invests in raw land in high growth markets in Texas. From January 2004 to December 2005, Mr.Moody was the President and Chief Executive Officer of HRO Asset Management, LLC, a real estate advisory business headquartered in New York City, where he oversaw the acquisition of $850million of real estate assets. From September 2001 to December 2003, he was the President of Marsh& McLennan Real Estate Advisors, Inc., where he developed the real estate strategy for the Marsh& McLennan Companies, including directing the execution of all real estate leases, projects and transactions. Mr.Moody was also the President and Chief Executive Officer of Cornerstone Properties, Inc., a publicly-held equity REIT which acquired, developed and operated large scale ClassA office buildings in major metropolitan markets throughout the US. During his tenure at Cornerstone, assets grew from $500million to $4.8billion. From 1991 to 1995, Mr.Moody was the President and Chief Executive Officer of Deutsche Bank Realty Advisors, Inc., where he oversaw a $2billion equity and debt portfolio. Mr.Moody has been a member of the Board of Directors of Huron Consulting Group (NASDAQ: HURN), a publicly-held integrated strategic services provider since October 2005. Since September 2006, he has been a member of the Board of Directors of Potlatch Corporation (NYSE: PCH), a publicly-held REIT with approximately 1.6million acres of forestland. He became the Vice Chairman of the Board of Directors of Potlatch in January 2009. Mr.Moody was a member of the Board of Directors and Chairman of the Compensation Committee of CRIIMI MAE, Inc., a publicly-held REIT, from January 2004 to January 2006. He was also a member of the Board of Directors and Chairman of the Compensation Committee of Keystone Property Trust, a publicly-held REIT, from 2001 to 2004. Mr.Moody was a member of the Board of Directors of Equity Office Properties, a publicly-held REIT, from 2001 to 2004. Mr.Moody graduated from Stanford University with a B.S. and received his J.D. with honors from the University of Texas. We believe that Mr.Moody’s significant experience in the commercial real estate industry makes him well qualified to serve as one of our directors. Drawing on this experience, Mr.Moody is able to provide valuable insight regarding our investment strategies, internal controls and financial risk exposures. In addition, through his experience serving on the boards of several public companies, Mr.Moody is well-versed in the requirements of serving on a public company board. Peter Shaper.Mr.Shaper, an independent director since June 2009, has been the Chief Executive Officer of CapRock Communications, Inc., a global provider of broadband communications to remote locations via satellite with revenues of over $300million since 2002. Mr.Shaper also is a founding partner of Genesis Park LP, a Houston-based private equity firm which was founded in 2000 and primarily focuses its investment strategy on the software, telecommunications, media, finance and niche energy business sectors. From 1998 to 2000, Mr.Shaper was the president of Donnelley Marketing, a Division of First Data Corporation, where he was directly responsible for the turnaround and eventual sale of the $100million revenue database marketing company to a strategic buyer. In 1996, Mr.Shaper helped found the Information Management Group, or IMG, as its Executive Vice President of Operations and Chief Financial Officer. IMG grew to over $600million in revenue during Mr.Shaper’s tenure. Prior to joining IMG, Mr.Shaper was with a Dallas-based private equity firm where he was responsible for investments in numerous technology-oriented companies, as well as assisting those companies with developing long-term strategies and financial structures. Mr.Shaper also has several years experience with the international consulting firm McKinsey& Company. Mr.Shaper graduated from Stanford University with a B.S. in industrial engineering and received his M.B.A. from Harvard Business School. We believe Mr.Shaper’s significant experience as a senior executive officer of sophisticated companies such as CapRock Communications, Genesis Park and Donnelley Marketing/First Data, as well as his experience founding and leading IMG, make him well qualified to serve on our board of directors. Charles N. Hazen.Mr.Hazen joined Hines in 1989. Mr.Hazen serves as President and Chief Executive Officer for us and the general partner of our Advisor and is responsible for overall management of our business strategy and operations in the U.S.and internationally. Mr.Hazen has also been the President of Hines REIT and President of the general partner of the Advisor of Hines REIT since August 2003. He also served as Chief Operating Officer for Hines REIT and the general partner of the Advisor of Hines REIT from August 2003 to April1, 2008 when he became Chief Executive Officer. He has also been a Senior Vice President of the general partner of Hines since July 2000, the President and a member of the management board of the Core Fund and a director of our Dealer Manager since August 2003. 5 During his tenure at Hines he has participated in more than $8billion of office, retail and industrial investments in the U.S.and internationally including Hines Corporate Properties, a fund that developed and acquired single-tenant office buildings in the U.S.Mr.Hazen graduated from the University of Kentucky with a B.S. in Finance and received his J.D. from the University of Kentucky. Sherri W. Schugart.Ms.Schugart joined Hines in 1995. Ms.Schugart serves as Chief Financial Officer for us and the general partner of our Advisor. Ms.Schugart has also been the Chief Financial Officer of Hines REIT and the general partner of the Advisor of Hines REIT since August 2003 and the Chief Financial Officer of the Core Fund since July 2004. In these roles, her responsibilities include oversight of financial and portfolio management, equity and debt financing activities, investor relations, accounting, financial reporting, compliance and administrative functions in the U.S.and internationally. She has also been a Senior Vice President of the general partner of Hines since October 2007 and has served as a director of our Dealer Manager since August 2003. Prior to holding these positions she was a Vice President in Hines Capital Markets Group raising equity and debt financing for various Hines investment vehicles in the U.S. and internationally. Ms.Schugart has been responsible for arranging more than $8.0billion in equity and debt for Hines’ public and private investment funds. She was also previously the controller for several of Hines’ investment funds and portfolios. Prior to joining Hines, Ms.Schugart spent eight years with Arthur Andersen, where she managed both public and private clients in the real estate, construction, finance and banking industries. She graduated from Southwest Texas State University with a B.B.A. in Accounting and is a certified public accountant. Edmund A. Donaldson.Mr.Donaldson joined Hines in 1994. Mr.Donaldson serves as Chief Investment Officer for us and the general partner of our Advisor. Mr.Donaldson has also been the Chief Investment Officer for Hines REIT and the general partner of the Advisor of Hines REIT since April 2008. In these roles, he is responsible for management of the real estate acquisition program in the U.S.and internationally. He has also served as a Senior Vice President of the general partner of Hines since October 2007 and the Senior Investment Officer and member of the management board of the Core Fund since August 2003. He has been responsible for the acquisition of over $8billion in assets for various Hines affiliates in the U.S.and internationally. He also has been instrumental in the investment and management of the Hines 1997 U.S.Office Development Fund, L.P., the Hines 1999 U.S.Office Development Fund, L.P. and Hines Suburban Office Venture, L.L.C. He graduated from the University of California, SanDiego with a B.A. in Quantitative Economics and Decision Sciences and received his M.B.A. from Rice University. Frank R. Apollo.Mr.Apollo joined Hines in 1993. Mr.Apollo serves as Senior Vice President —Finance; Treasurer and Secretary for us and the general partner of our Advisor. Mr.Apollo has also been the Senior Vice President— Finance; Treasurer and Secretary for Hines REIT and the general partner of the Advisor of Hines REIT and Senior Vice President— Finance of the Core Fund since he was elected to these positions in April 2008. In these roles, he is responsible for overseeing portfolio financial management, debt financings, treasury and liquidity management and legal and corporate governance in the U.S.and internationally. He served as Chief Accounting Officer, Treasurer and Secretary for Hines REIT from August 2003 to April 2008 and Chief Accounting Officer of the Core Fund from July 2004 to April 2008. His responsibilities in these positions included accounting, financial reporting, legal and corporate governance in the U.S.and internationally. He has also served as a Vice President of the general partner of Hines since 1999 and as the Vice President, Treasurer, and Secretary of our Dealer Manager since August 2003 and, as a result, is responsible for all financial operations of our Dealer Manager. Prior to holding these positions, Mr.Apollo served as the Vice President and Corporate Controller responsible for the accounting and control functions for Hines’ international operations, the Vice President and Regional Controller for Hines’ European Region and the director of Hines’ Internal Audit Department. Before joining Hines, Mr.Apollo was an audit manager with Arthur Andersen. He graduated from the University of Texas with a B.B.A. in Accounting, is a certified public accountant and holds Series28 and 63 securities licenses. Kevin L. McMeans.Mr.McMeans joined Hines in 1992. Mr.McMeans serves as Asset Management Officer for us and the general partner of our Advisor. Mr.McMeans has also been the Asset Management Officer of Hines REIT and the general partner of the Advisor of Hines REIT since April 2008. He has also served as the Asset Management Officer of the Core Fund since January 2005. In these roles, he will be responsible for overseeing the management of the various investment properties owned by each of the funds in the U.S.and internationally. He previously served as the Chief Financial Officer of Hines Corporate Properties, an investment venture established by Hines with a major U.S.pension fund, from 2001 through June 2004. In this role, Mr.McMeans was responsible for negotiating and closing debt financings, underwriting and evaluating new investments, negotiating and closing sale transactions and overseeing the administrative and financial reporting requirements of the venture and its investors. Before joining Hines, Mr.McMeans spent four and a half years at Deloitte& Touche LLP in the audit department. He graduated from Texas A&M University with a B.S. in Computer Science and is a certified public accountant. Ryan T. Sims.Mr.Sims joined Hines in August 2003. Mr.Sims serves as Chief Accounting Officer for us and the general partner of our Advisor. Mr.Sims has also been the Chief Accounting Officer of Hines REIT, the general partner of the Advisor of Hines REIT and the Core Fund since he was elected to these positions in April 2008. In these roles, he is responsible for the management, accounting, financial reporting and SEC reporting functions, as well as oversight of the Sarbanes-Oxley compliance program in the U.S.and internationally. He is also responsible for establishing the accounting policies and ensuring compliance with those policies in the U.S.and internationally. He has also previously served as a Senior Controller for Hines REIT and the general partner of the Advisor of Hines REIT from August 2003 to April 2008 and the Core Fund from July 2004 to April 2008. Prior to joining Hines, Mr.Sims was a manager in the audit practice of Arthur Andersen, LLP and Deloitte& Touche LLP, serving clients primarily in the real estate industry. He holds a Bachelor of Business Administration degree in Accounting from Baylor University and is a certified public accountant. 6 2. The paragraph below the bar chart on page 70 of the Prospectus is deleted in its entirety and replaced with the following: Hines also has extensive experience in disposition services. During the 10years ended December31, 2009, Hines sponsored 19 privately-offered programs in which Hines co-invested with various third-party institutional and other third-party investors, and one publicly-offered investment program, Hines REIT. During this period, these funds disposed of 107 investments. The aggregate sales price of such underlying properties was approximately $9.2 billion and the aggregate original cost was approximately $7.0 billion. 41 of these properties were located outside of the United States, which had an aggregate sales price of approximately $3.1 billion and an aggregate cost of approximately $2.2 billion. 3. The fourth paragraph on page72 of the Prospectusis deleted inits entirety and replaced with the following: Christopher D. Hughes.Mr.Hughes is an Executive Vice President of the general partner of Hines and CEO of the East region of the United States. He is responsible for all development and operations in this region and is a member of Hines’ Executive Committee. He is also a member of Hines’ Capital Markets Group. He continues to be involved with key Hines investor relationships, structuring commingled funds, joint ventures and raising equity capital. Mr.Hughes was a development officer in the Washington, DC office, where he contributed to the development and acquisition of more than 3.4million square feet of office space. He graduated from Southern Methodist University with a B.A. in History. Mr.Hughes is also a director of our Dealer Manager and holds Series22 and 63 licenses. D. Updates to the Management Compensation, Expense Reimbursements and Operating Partnership OP Units and Special OP Units Section The following information supplements the information contained on page 86 of the Prospectus. The following is hereby inserted immediately following the table under “Management Compensation, Expense Reimbursements and Operating Partnership OP Units and Special OP Units” on page 86: The table below provides information regarding fees paid to our Advisor or its affiliates in connection with our operations and public offering. It includes amounts incurred during the three months ended March 31, 2010, as well as amounts payable as of March 31, 2010. Incurred Incurred and Unpaid as of Three Months Ended March31, Type and Recipient March31, 2010 Selling Commissions— the Dealer Manager $ $ Dealer Manager Fee— the Dealer Manager Reimbursement of Issuer Costs— the Advisor Other— the Advisor (1) Includes amounts the Advisor paid on our behalf, such as general and administrative expenses and acquisition related expenses. These amounts are generally reimbursed to the Advisor during the month following the period in which they are incurred. E. Updates to Our Real Estate Investments Section 1. Acquisition of the Brindleyplace Project On June 29, 2010, the Operating Partnership and MREF II MH SАRL, a subsidiary of Moorfield Real Estate Fund II GP Ltd. (“Moorfield”), formed a new joint venture entity called Hines-Moorfield UK Venture I S.а.r.l. (the “Brindleyplace JV”).The Brindleyplace JV is a S.а.r.l. formed under the laws of Luxembourg and is owned 60% and 40% by the Operating Partnership and Moorfield, respectively.The Brindleyplace JV was formed for the purpose of acquiring certain assets of Brindleyplace (such assets being acquired described as the “Brindleyplace Project”), a mixed-use development located in Birmingham, United Kingdom (as further described below). The Brindleyplace JV Agreement sets forth certain rights and obligations between the parties, including the following key provisions: · the majority shareholder (presently the Operating Partnership) has the right to elect 2 of the 3 members of the board of managers of the Brindleyplace JV for so long as it maintains majority control of the Brindleyplace JV’s shares.The Operating Partnership designated Ken Macrae, an employee of an affiliate of our sponsor,and HGR International Investment Manager LLC, a subsidiary of the Operating Partnershipthat ismanaged by certain of our officers, as itstwo initial members of the board of managers; 7 · each member of the board of managers has one vote, and a majority of the votes is needed for board action, subject to the rights of the minority shareholder (or, when applicable, its board member designee) to approve certain “Major Decisions” discussedbelow (such approval rights being in effect as long as the minority shareholder owns at least 25% of the shares of the Brindleyplace JV); · the “Major Decisions” that require the approval of the minority shareholder (or its manager designee, as applicable) include, among others:the sale of any property (except as provided in the “forced sale” rights discussed below) or the acquisition of any additional properties; new debt financingsor any guaranty of indebtedness; entering into major leases and certain other leasing decisions; the annual strategic business plan and annual budget (and certain deviations therefrom); entering into any agreement with either venturer or their respective affiliates;any merger or similar extraordinary transaction;amendment ofthe constitutional documents of the Brindleyplace JV; changing the nature of the Brindleyplace JV’s business; admitting a new shareholder (except as provided below); dissolving the Brindleyplace JV;any change of property manager or asset manager; retention of certain leasing agents; commencing a bankruptcy action; changing the tax residency of the Brindleyplace JV;entering intocertain litigation settlements; entering into certain non-arms length transactions; and any other matter that could reasonably be expected to have an adverse effect on the valuation of the Brindleyplace JV in excess of 10%; · a requirement that each venturer fund its pro-rata share of the initial capital required to complete the acquisition of the Brindleyplace Project and the capital contributions that are needed to re-tenant one of the buildings being acquired (in a total amount not to exceed £10.0 million ($15.2 millionassuming a rate of $1.52 per GBP)).Failure to make such required additional capital contribution allows the other venturer to fund the shortfall and dilute the non-contributing venturer.Other than this specific capital requirement, there is no other requirement of either venturer to fund additional capital contributions after closing; · procedures and consents for making shareholder distributions; · after July 7, 2012, there is a mutual buy-sell right, in which either venturer may offer to purchase the entire interest of the other venturer in the Brindleyplace JV and the offeree must sell its interest at the offered price or purchase the interest of the offeror based on the same originally offered price (adjusted to reflect the different ownership percentages of the venturers); · after July 1, 2014, both venturers will have a “forced sale” right, meaning that after such date, either venturer may elect to trigger a third party sale of any building or all of the Brindleyplace Project.If either the Operating Partnership or Moorfield elects to trigger such sale, then the other venturer has a right of first refusal to purchase such asset(s) at the sale price proposed by the triggering party; · after July 1, 2014, either venturer may transfer all (but not less than all) of its interest in the Brindleyplace JV to a third party that is reasonably approved by the remaining venturer (based upon financial stability), with the remaining venturer having a right of first refusal to purchase such interest at the price stated in any signed, written bona fide offer from such third party; · aLuxembourg-based affiliate of Hines was designated by the parties to be the initial Administrative Manager of the Brindleyplace JV, which entity is allowed to recover its actual personnel and other costs and expenses (without mark-up) in an amount not to exceed £120,000 per year ($182,000assuming a rate of $1.52 per GBP as adjusted for inflation annually), and it shall be solely responsible for managing the day-to-day operations of the Brindleyplace JV.Our Conflicts Committee reviewed and approved the proposed recovery of expenses from the Brindleyplace JV to the Hines affiliate in performing its duties as the Administrative Manager, and determined that such recovery and cap was fair and reasonable to us; and · the Brindleyplace JV Agreement is governed by the laws of the United Kingdom. Concurrently with the execution of the Brindleyplace JV Agreement, on July 1, 2010, the Brindleyplace JV entered into a contract to acquire the Brindleyplace Project. The Brindleyplace JV consummated the acquisition of the Brindleyplace Project on July 7, 2010.The contract purchase price for the Brindleyplace Project was £186.2 million ($282.5 million assuming a rate of $1.52 per GBP based on the transaction date), exclusive of transaction costs, financing fees and working capital reserves. The Brindleyplace JV funded the acquisition using contributions from the venturers and proceeds from a secured mortgage facility agreement entered into with Eurohypo AG. We funded our contributions to the Brindleyplace JV using proceeds from our initial public offering. The seller, Brindleyplace Limited Partnership, is not affiliated with Hines Global or its affiliates. The Brindleyplace Project consists of five office buildings including ground-floor retail, restaurant and theatre space, and a 903-space multi-story parking garage.In total, the project consists of 560,200 square feet of rentable area that is 99.2% leased to29 tenants. British Telecom, a telecommunication firm, leases 133,084 square feet or approximately 24% of the rentable area of the Brindleyplace Project, under a lease that expires inJanuary 2012. The annual base rent under the lease is currently approximately £3.1 million ($4.7 million assuming a rate of $1.52 per GBP). The Royal Bank of Scotland PLC, a global banking and financial services company ("RBS"), leases 101,349 square feet or approximately 18% of the rentable area of the Brindleyplace Project, under a lease that expires inDecember 8 2028. The annual base rent under the lease is currently approximately £2.6 million($3.9 million assuming a rate of $1.52 per GBP), but is subject to rent reviews every five years(Rent reviews are negotiationsbetween the tenant and landlord to bring the annual base rent under a lease to a market rental rate. Rent reviews cannot result in decreased annualrent.).In addition, the lease has a termination option, which permitsRBSto terminate the lease in June 2022 with twelve months notice. Deloitte & Touche LLP, a company that provides auditing, consulting, financial advisory, risk management and tax services, leases 58,341 square feet or approximately 10% of the rentable area of the Brindleyplace Project, under a lease that expires inFebruary 2016. The annual base rent under the lease is currently approximately £1.5 million($2.2 millionassuming a rate of $1.52 per GBP), but is subject to rent reviews every 5 years. The remaining space is leased to twenty-six tenants, none of which leases more than 10% of the rentable area of the Brindleyplace Project. Additionally, a joint venture owned 60% by an affiliate of Hines and 40% by an affiliate of Moorfield, leases the parking garage under a lease that expires in July 2015.This joint venture is responsible for the operations of the parking garage, which they have outsourced to GVA Grimley Limited.The annual base rent under this lease is currently £600,000($910,000 assuming arate of $1.52 per GBP) plus a certain percentage of gross receipts from the operation of the garage, if certain thresholds are achieved. The Brindleyplace Project will continue toreceive property management servicesfrom GVA Grimley Limited, and the initial asset management service will continue to be outsourced to Argent Estates Limited, neither of which is affiliated with us, our sponsor or our affiliates. In connection with the acquisition of the Brindleyplace Project, we expect to pay our Advisor approximately$3.4 million in acquisition fees and $1.1 million in financing fees.Additionally, we expect that Moorfield will pay an affiliate of our sponsor an acquisition fee of approximately £380,000plus a transaction structuring fee of approximately £120,000 ($578,000 and $181,000, respectively,assuming a rate of $1.52 per GBP). Our management currently has no plans for material renovations or other capital improvements at the property and believes the property is suitable for its intended purpose and adequately covered by insurance. The cost of the Brindleyplace Project (excluding the cost attributable to land) will be depreciated for tax purposes over a 40-year period on a straight-line basis. The following table shows the weighted average occupancy rate, expressed as a percentage of rentable square feet, and the average effective annual gross rent per leased square foot for the Brindleyplace Project during the past five years ended December 31: Year Weighted Average Occupancy Average Effective Annual Gross Rent per Leased Sq. Ft. (1) % $ % $ % $ % $ % $ Average effective annual gross rent per leased square foot for each year is calculated by dividing such year’s accrual-basis total rent revenue (excluding operating expense recoveries) by the weighted average square footage under lease during such year.(Assuming a rate of $1.52 per GBP based on the transaction date.) The following table lists, on an aggregate basis, the approximate leasable square feet for all of the scheduled lease expirations for the period from July 7, 2010 through December 31, 2010 and for each of the years ending December 31, 2011 through 2019 for the Brindleyplace Project. Year Number of Leases Approximate Square Feet Percent of Total Leasable Area Annual Base Rental Income of Expiring Leases (1) % of Total Annual Base Rental Income 1 % $ % - - - $ - - 2 % $ % - - - $ - - 8 % $ % 3 % $ % 3 % $ % 1 % $ % 3 % $ % - - - $ - - (1)Assuming a rate of $1.52 per GBP based on the transaction date. 9 On July1, 2010, subsidiaries of the Brindleyplace JV entered into a secured mortgage facility agreement in the aggregate amount of £121.1 million ($183.7 million assuming a rate of $1.52 per GBP) with Eurohypo AG and into separate Debenture Agreements dated July 7, 2010, Share and Receivables Pledge Agreements and Account Pledge Agreements.The loan is secured by a mortgage and related security interests in the Brindleyplace Project. The loan documents also include assignments of rent, leases and permits for the benefit of Eurohypo.The loan matures on July 7, 2015 and has a floating interest rate of LIBOR plus a spread that ranges from 1.45% to 1.60%, based on the loan-to-value ratio of the Brindleyplace Project. Interest on approximately £90.8 million($137.7 million assuming a rate of $1.52 per GBP) of the loan balance was fixed at closing at 3.91% throughmultiple 5-year swaps with Eurohypo. Interest payments are due quarterly, in arrears, beginning on July 20, 2010 through maturity. The loan may be repaid in full prior to maturity, subject to a prepayment premium if it is repaid in the first 3 years, and is prepayable at par thereafter. The loan documents require the borrowers to establish a reserve for the refurbishment of a portion of the Brindleyplace Project. The borrowers will deposit £584,000($886,000 assuming a rate of $1.52 per GBP) quarterly beginning October 2010 and will continue until January 2012. Eurohypo may exercisecertain rights under the loan documents, including the right of foreclosure and the right to accelerate payment of the entire balance of the loan (including fees and the prepayment premium) upon events of default, subject to the borrowers’ ability to cure during a grace period.The events of default under the loan documents include, among others, the insolvency of the borrowers or the Brindleyplace JV, the borrowers’ inability to meet ongoing financial covenants of the facility, the borrowers’ failure to maintain insurance on the Brindleyplace Project and the failure of certain representations and warranties in the loan documents to be true and correct in all material respects. 2. Acquisition of 17600 Gillette On June 9, 2010, Hines Global REIT Properties, LP, a subsidiary of Hines Global, acquired 17600 Gillette,a two-story office building located in the Orange County Airport Area of Irvine, California. The seller, AJ Irvine Owner Corporation, is not affiliated withHines Global or itsaffiliates. 17600 Gillette consists of 98,925 square feet of rentable area that is 100% leased to DraftFCB, Inc., an advertising agency, under a lease that expires in March 2016 and contains two, five-year renewal options.Based on the terms of the lease, the annual base rent is currently approximately $2.8 million, but is subject to change every 30 months based on a Consumer Price Index adjustment, not to exceed 3% annually. Additionally, Draft FCB, Inc. is responsible for the reimbursement of certain operating costs related to its space as well as parking and common areas. The contract purchase price for 17600 Gillette was $20.4million, exclusive of transaction costs, fees and working capital reserves. Hines Global funded this transaction using proceeds fromitsinitial public offering. In connection with the acquisition of this property, Hines Global paid its advisor, Hines Global REIT Advisors LP, an affiliate of Hines Interests Limited Partnership ("Hines"),$407,000 in cash acquisition fees. Our management currently has no plans for material renovations or other capital improvements at the property and believes the property is suitable for its intended purpose and adequately covered by insurance. The cost of 17600 Gillette (excluding the cost attributable to land) will be depreciated for tax purposes over a 40-year period on a straight-line basis. The following table shows the weighted average occupancy rate, expressed as a percentage of rentable square feet, and the average effective annual gross rent per leased square foot for 17600 Gillette during the past five years ended December 31: Year Weighted Average Occupancy Average Effective Annual Gross Rent per Leased Sq. Ft. (1) 100% $ 100% $ 100% $ 100% $ 100% $ (1) Average effective annual gross rent per leased square foot for each year is calculated by dividing such year’s accrual-basis total rent revenue (excluding operating expense recoveries) by the weighted average square footage under lease during such year. 10 3. Potential Acquisition of Southpark Commerce Center II by Hines Global On May 24, 2010, a subsidiary of Hines Global, entered into a contract to acquire Southpark Commerce Center II ("Southpark"), an industrialcomplex of fourbuildings located inSoutheast Austin. The seller, KBS Southpark Commerce Center II, LLC, is not affiliated with Hines Global or its affiliates. The buildingsconsist of 372,125 square feet of rentable area that are 94% leased to eight tenants. Three of these tenants, Travis Association for the Blind, AT&T, Inc. and Zarlink Semiconductor Inc., individually lease more than 10% of the rentable area of the complex, as described below: · Travis Association for the Blind, a non-profit organization, leases 100,435 square feet or approximately 27% of the buildings' rentable area, under a lease that expires inAugust 2011. The annual base rent under the lease is currently approximately $612,000, but is subject to annual rent escalations. In addition, the lease provides the tenant with an option to terminate the lease prior to its expiration if the tenant requires a 25% or greater change in the amount of space it leases, gives notice six months in advance of the termination date and makes a payment equal to three months grossrent plus unamortized leasing costs. · AT&T, Inc., a broadcast and communications provider, leases 70,700 square feet or approximately 19% of the buildings' rentable area, under a lease that expires inMarch 2017.The annual base rent under the lease is currently approximately $384,000, but is subject to annual rent escalations. In addition, the lease has a termination option which permits the tenant to terminate the lease if notice is given by December 31, 2012 and the tenant makes a payment of approximately $552,000. · Zarlink Semiconductor Inc., a Canadian-based semiconductor designer and manufacturer, leases 70,700 square feet or approximately 19% of the buildings' rentable area, under a lease that expires inMay 2013. The annual base rent under the lease is currently approximately $854,000, but is subject to annual rent escalations. The contract purchase price forSouthpark is expected to be approximately $31.3 million, exclusive of transaction costs, fees and working capital reserves. Hines Global expects to fund the acquisition using proceeds from its initial public offering and the assumption of an existing $18 million mortgage loan. The mortgage loan matures in December 2016and has a fixed interest rate of 5.67%. Hines Global expects the closing of this acquisition to occur during the 3rd quarter of 2010, subject to a number of closing conditions. There is no guarantee that this acquisition will be consummated, and if Hines Global elects not to close on the acquisition of Southpark, it may forfeit its $1.0 million earnest money deposit. In connection with the acquisition of this property, Hines Global expects to pay its advisor, Hines Global REIT Advisors LP, an affiliate of Hines,$626,000 in cash acquisition fees and $180,000 in debt financing fees. Our management currently has no plans for material renovations or other capital improvements at the property and believes the property is suitable for its intended purpose and adequately covered by insurance. The cost of Southpark (excluding the cost attributable to land) will be depreciated for tax purposes over a 40-year period on a straight-line basis. The following table shows the weighted average occupancy rate, expressed as a percentage of rentable square feet, and the average effective annual gross rent per leased square foot, for Southpark during the past three years ended December 31: Year Weighted Average Occupancy (2) Average Effective Annual Gross Rent per Leased Sq. Ft. (1) (2) % $ % $ % $ Average effective annual gross rent per leased square foot for each year is calculated by dividing such year’s accrual-basis total rent revenue (including operating expense recoveries) by the weighted average square footage under lease during such year. The information required to calculate the weighted average occupancy and average effective annual gross rent per leased square foot for Southpark for the years ended December 31, 2005 and 2006 is not available because it was not within the seller’s knowledge or reasonably available to the seller. 11 The following table lists, on an aggregate basis, the approximate leasable square feet for all of the scheduled lease expirations for the period from May 24, 2010 through December 31, 2010 and for each of the years ending December 31, 2011 through 2019 for Southpark. Year Number of Leases Approximate Square Feet Percent of Total Leasable Area Annual Base Rental Income of Expiring Leases % of Total Annual Base Rental Income 1 9.0% 5.7% 2 34.0% 28.6% 2 7.6% 8.6% 2 24.8% 42.3% - - 0.0% - 0.0% - 0.0% - - 1 19.0% 14.8% - - 0.0% - 0.0% - - F.Update to the Investment Objectives and Policies with Respect to Certain Activities Section Thefourth paragraphunder “Investment Objectives and Policies with Respect to Certain Activities — Investment Policies — International Investments” beginning on page102 of the Prospectus is hereby deleted in its entirety and replaced with the following: We believe that having access to Hines’ international organization, with regional offices in 16 foreign countries and real estate professionals living and working full time in these international markets, will be a valuable resource to us when considering international opportunities. As of December31, 2009, Hines had offices in the United Kingdom, France, Spain, Mexico, Poland, Germany, Brazil, Italy, China, Canada, Russia, Panama, Luxembourg, United Arab Emirates, India and Turkey. Hines has acquired, developed, or redeveloped over 114 projects outside of the United States in the 10year period ended December31, 2009 with an aggregate cost of approximately $7.1billion. A majority of these projects are located in maturing or emerging markets. Our Advisor has access to Hines’ international organization, and we expect to consider interests in non-U.S.markets, including opportunities in maturing or emerging markets. However, we cannot assure investors that we will be able to successfully manage the various risks associated with, and unique to, investing in foreign markets. G.Update to the Prior Performance Section The disclosure under “Prior Performance” beginning on page 110 of the Prospectus is hereby deleted in its entirety and replaced with the following: The information presented in this section represents the historical experience of real estate programs managed by Hines and its affiliates. The following summary is qualified in its entirety by reference to the prior performance tables, which can be found in Appendix A of this prospectus. Other than Hines REIT, Hines’ previous programs were conducted through private entities not subject to similar up-front commissions, fees and expenses associated with this offering or all of the laws and regulations governing Hines Global. Investors in Hines Global should not assume that the prior performance of Hines or its affiliates or programs will be indicative of Hines Global’s future performance. Please see “Risk Factors — Risks Related to Our Business in General — We are different in some respects from other investment vehicles sponsored by Hines, and therefore the past performance of such investments may not be indicative of our future results and Hines has limited experience in acquiring and operating certain types of real estate investments that we may acquire.” Prior Programs Hines has employed a range of investment strategies to pursue property real estate investment opportunities in the United States and internationally. During the 10 years ended December 31, 2009, Hines sponsored 19 privately-offered programs in which Hines co-invested with various third-party institutional and other third-party investors, and one publicly-offered investment program, Hines REIT, which we collectively refer to as the Prior Programs. The prior performance tables included in Appendix A to this prospectus set forth information as of the dates indicated regarding certain of the Prior Programs as to: (i) experience in raising and investing funds (Table I); (ii) compensation to sponsor (Table II); (iii) operating results of Prior Programs (Table III); (iv) results of completed Prior Programs (Table IV); and (v) sales or disposals of properties (Table V). 12 Summary Information Capital Raising The total amount of funds raised from investors in the Prior Programs during the 10 years ended December 31, 2009 was approximately $14.1 billion. There was a total of 46 third-party institutional investors in the privately-offered programs and approximately 58,000 investors in Hines REIT. Please see “Appendix A — Prior Performance Tables — Table I” and “Appendix A — Prior Performance Tables — Table II” for more detailed information about Hines’ experience in raising and investing funds for Prior Programs during the three year period ended December 31, 2009 and the compensation paid to Hines and its affiliates as the sponsor and manager of these Prior Programs. Investments During the 10 years ended December 31, 2009, the aggregate amount of real estate investments made by the Prior Programs was approximately $20.3 billion. The following table gives a breakdown of the aggregate real estate investments made by the Prior Programs, categorized by the cost of the underlying type of property, as of December 31, 2009: Type of Property Existing Construction Total Office 61.9% 13.0% 74.9% Mixed-use 3.0% 10.3% 13.3% Retail 1.3% 1.3% 2.6% Residential 0.1% 2.5% 2.6% Industrial, Hospitality, Parking Garage and Land 2.1% 4.5% 6.6% Total 68.4%
